Order and judgment entered thereon unanimously affirmed, with ten dollars costs *790and disbursements, on the authority of MacMullen v. City of Middletown (187 N. Y. 37); Rogers v. Village of Port Chester (234 id. 182, 187); Matter of Passero & Sons, Inc. (237 App. Div. 638), and Ponsrok v. City of Yonkers (254 N. Y. 91). We disregard the question of practice for it would be an idle ceremony to reverse on the ground of technical error in procedure, when the defendants, by answering, will reach the same result by moving for judgment on the pleadings under rule 112 of the Buies of Civil Practice. Present — Hagarty, Carswell, Scudder, Tompkins and Davis, JJ.